Citation Nr: 1723305	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was last before the Board in September 2016 when it was remanded for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

Since the effective date of service connection, the Veteran's erectile dysfunction has resulted in a loss of erectile power, but without penile deformity.



CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an initial compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159 (b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Here, the Veteran's service treatment records, VA medical records, and private treatment records are associated with the Veteran's claims file.  The Veteran was afforded VA examinations in November 2007 and November 2016.  The Board finds that the November 2007 and November 2016 examinations together are adequate for rating purposes.

Law and Analysis

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran maintains that he is entitled to a compensable rating for his erectile dysfunction.  The Board will evaluate the Veteran's claim on a schedular basis as the Veteran has not specifically argued otherwise, i.e., that an extraschedular basis would be for application.

The Board notes that there is no specific disability rating for erectile dysfunction.  The closest analogous code is 38 C.F.R. § 4.115b , DC 7522, which rates deformity of the penis with loss of erectile power.  The Board can find no other DC provision that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate this disability.

The Veteran was afforded a VA examination in October 2006.  It was noted that upon examination, the genitals were normal.

The Veteran was afforded a VA examination in November 2007.  The Veteran reported not being able to achieve and maintain an erection since 1966.  It was noted that examination of the penis and testicles revealed normal findings.  Erectile dysfunction was diagnosed.  

A private treatment record from Dr. D. H. notes a diagnosis of impotence of organic origin.

A private treatment record from Atlanta Urological Group dated October 2014 notes the Veteran has suffered from erectile dysfunction since April 2014.  The Veteran reported suffering from impotence.  Impotence of an organic origin was diagnosed.

A private treatment record from Atlanta Urological Group dated February 2016 notes the Veteran has suffered from erectile dysfunction since April 2014 and impotence of an organic origin since October 2014.  Upon examination, it was noted that the Veteran's penis has a "normal appearance" with no lesions or penile discharge present.

In November 2016, VA received a letter from the Veteran stating that he does not see a deformity of his penis.

The Veteran was afforded a VA examination in November 2016.  It was noted that the Veteran has a current diagnosis of erectile dysfunction.  The Veteran reported having chronic erectile dysfunction for many years, an inability to achieve a spontaneous erection, and no morning erection for years.  The Veteran reported not being able to achieve an erection even with medication or a pump.  The Veteran further reported declining both injections and a penile implant.  The Veteran then reported not being able to have intercourse since 2003.  The examiner noted that the etiology of the Veteran's erectile dysfunction is a degenerative disease of the spine, hypertension, and diabetes.  Upon physical exam, the Veteran's penis, testes, and epididymis were noted as normal.  It was noted that there were no lesions or deformities, but that in the right epididymal region and bilateral spermatic cords an approximately half centimeter nodule was enlarged with suspected varicoceles.

After careful review, the Board finds that the record demonstrates that the Veteran has an ongoing diagnosis of erectile dysfunction, but without the presence of any deformity of the penis.  As noted above, in order to obtain a compensable disability rating there must be evidence of penile deformity.  The Veteran is being separately compensated for the loss of use of a creative organ or, in this case, his difficulties obtaining and maintaining an erection sufficient for intercourse and ejaculation.  With respect to the matter at hand, the Board concludes that the evidence of record weighs strongly against finding that he has any penile deformity.  The Board certainly is extremely sympathetic to the Veteran's erectile problems and associated difficulties; however, as noted above, the current awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350 (a), due to loss of use of a creative organ, compensates the Veteran for these difficulties.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson, 12 Vet. App. at 119 .

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


